DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Kathryn Doyle on August 22, 2022.

The application has been amended as follows: 
Claims 65. – 78. (Presently Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a method of treating an X-linked myotubular myopathy, prolonging the survival, or restoring muscle function of a human by systemic administration of an adeno-associated viral vector comprising a nucleic acid encoding myotubularin gene operably linked to a muscle specific promoter.  Specifically, the respiratory function of the diaphragm of the mammal is improved.  This improvement is unexpected in light of the Gregorevic’s disclosure that a muscle-specific promoter (CK-6 promoter) fails provide expression of MTM-1 in the diaphragm, or improvement in the respiratory function thereof.  Because a muscle-specific promoter does not appear to provide improvement to the respiratory function of a subject’s diaphragm, one of ordinary skill in the art would not have had a predictable expectation that a muscle-specific promoter, such as those disclosed by Jamet I and Jamet II, would improve the respiratory function of a subject’s diaphragm.

The Declarations under 37 C.F.R. § 1.131 filed March 16, 2020 are sufficient to overcome prior rejections based on Danièle, Childers I, Childers II, and Buj-Bello.

The Terminal Disclaimers over U.S. Patent Nos. 8,957,044; 9,415,120; 9,839,677; and 9,895,426; filed March 16, 2020, and U.S. Patent Application No. 16/935,437, filed April 28, 2021, are approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636